Citation Nr: 1524338	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-06 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel







INTRODUCTION

The Veteran served on active duty from November 1973 to October 1976.  He also had over 20 years of reserve duty, subsequent to his period of active duty.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In November 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary in order to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2014); 38 C.F.R. § 3.6(a), (d) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., her prior period of active duty) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The evidence of record, including a December 1990 Air Force Reserve duty examination report and a December 1990 private treatment records from the Bone & Joint Clinic, demonstrates that the Veteran was undergoing treatment for low back pain following an on-the-job injury in November 1990, and that he had been diagnosed with a lumbar strain and treated with a lumbar corset and physical therapy.  Subsequently, a Federal Employee Notice of Traumatic Injury and Claim for Continuation of Pay/Compensation dated in July 1994, shows that the Veteran reported injuring his back again while lifting a 55 pound box.  

Service department records also show that the Veteran had over 20 years of reserve duty in the Air Force Reserves, which started sometime in the 1970's and ended in June 2000, when he was medically disqualified for continued military duty.  However, there is no indication in the record of when the Veteran was on ACDUTRA or INACDUTRA.  As the Veteran is entitled to service connection for injuries incurred during active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), his periods of such service need to be verified. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent VCAA notice which sets forth the pertinent law and regulations regarding ACDUTRA and INACDUTRA.

2.  Verify all periods of the appellant's ACDUTRA and INACDUTRA.

3.  If any newly obtained evidence shows that the Veteran had a period of ACDUTRA or INACDUTRA during his service in the Air Force Reserves from the 1970's to the year 2000, afford the Veteran a VA examination to determine the etiology of any current low back disability.  The claims folder must be made available to and reviewed by the examiner. Any indicated studies should be performed.

The examiner should provide an opinion as to whether the Veteran's current low back disability is, at least as likely as not (50 percent probability or more), in whole or in part, etiologically related, either by incurrence or aggravation, to the Veteran's period of ACDUTRA or INACDUTRA.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

A complete rationale should be given for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

5.  Readjudicate the appellant's claims.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

